Citation Nr: 0722766	
Decision Date: 07/25/07    Archive Date: 08/02/07

DOCKET NO.  99-00 142A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a respiratory disorder, 
including sinusitis and allergic rhinitis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. McElwain, Associate Counsel 


INTRODUCTION

The veteran had active service from January 1981 to February 
1998.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of September 1998 by the 
Department of Veterans Affairs (VA) Nashville, Tennessee 
Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a November 2006 remand, the Board instructed the RO to 
obtain a VA examiner's addendum opinion pertaining to whether 
the veteran's respiratory disorder clearly and unmistakably 
pre-existed service and, if so, whether it clearly and 
unmistakably did not permanently increase in service.  
Although an addendum opinion was received in February 2007, 
this question was not answered.  Where the remand orders of 
the Board or the Courts are not complied with, the Board errs 
as a matter of law when it fails to ensure compliance.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).  Consequently, 
this claim must be remanded for compliance with the November 
2006 remand instruction.  

Accordingly, the case is REMANDED for the following action:

1. The RO should supply the claims folder 
to the examiner who conducted the May 
2006 VA examination (or, if unavailable, 
to another appropriate VA reviewer) in 
order to review the claims folder.  In an 
addendum, the reviewer should provide an 
opinion as to whether the veteran's 
sinusitis and allergic rhinitis clearly 
and unmistakably pre-existed service and, 
if so, whether it clearly and 
unmistakably did not permanently increase 
in service.  If it is impossible to make 
such conclusions, the examiner should so 
state.  The veteran may be re-examined if 
this is deemed necessary.

2.  The RO should then review all 
additional evidence which is added to the 
claims file and determine whether the 
benefit sought on appeal may now be 
granted.  If the benefit sought on appeal 
remains denied, the appellant and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




